 
Exhibit 10.18
 
DUPONT™ WHOLESALER AGREEMENT
 
This Agreement is made this 1st day of January, 2011, ("Effective Date") by and
between E. I. du Pont de Nemours and Company, a Delaware corporation with
offices at 1007 Market Street, Wilmington, DE 19898 (hereinafter "DuPont") and
Lakeland Industries, Inc. A Delaware Corporation, with offices at 701 Koehler
Avenue, Suite 7, Ronkonkoma, NY 11779-7410 (hereinafter "Wholesaler") subject to
the following terms and conditions:
 
Article 1. Appointment
 
1.01
DuPont hereby appoints and authorizes Wholesaler to sell and to solicit orders
from distributors and other resellers for the products as specified in Schedule
A attached hereto and made a part hereof and such other products as may be
designated by DuPont in its sale discretion in writing from time to time
(hereinafter referred to as "Products") in the territory of the United States of
America, Canada and, with prior written approval from DuPont, other specific
countries (hereinafter referred to as "Territory"). The objective of this
Wholesaler Agreement is to grow sales of DuPont products by effectively serving
distributors that access fragmented markets and new distributors that may not be
able to purchase direct from DuPont ("Program").

 
1.02
This appointment is non-exclusive and DuPont reserves the right to sell directly
to customers located in Territory including distributors and resellers located
in the Territory or to appoint additional wholesalers if DuPont concludes that
additional coverage is appropriate in order to fully develop the potential
markets for the products. This appointment is solely for the sale of products to
distributors and resellers and does not includes the sale of Products by
Wholesaler directly to end­ users of any nature

 
1.03
If at any time during the term of this Agreement, one or more end-users of the
Products own directly or indirectly a majority of the assets or equity of
Wholesaler, then this Agreement shall automatically and immediately terminate.

 
1.04
DuPont reserves the right to sell directly to any account.

 
Article 2. Period of Agreement
 
2.01
This Agreement is effective from January 1, 2011 ("Effective Date") through
December 31, 2011, and from year to year thereafter, until terminated by either
Party at any time for any reason, with or without cause, with sixty (60) days'
prior written notice.

 
 
 

--------------------------------------------------------------------------------

 
 
E. I. du Pont de Nemours and Company
Lakeland Industries, Inc.
Wholesaler Agreement
 
 
(a)
as specifically provided elsewhere in this Agreement;

 
 
(b)
by either Party at any time if the other Party commits any act of bankruptcy;

 
 
(c)
by either Party at any time without liability if that Party is exiting the
business contemplated by this Agreement; or,

 
 
(d)
immediately by either Party in the event of a default or breach of this
Agreement by the other Party, if such default or breach is not remedied within
thirty (30) days of written notification of default or breach from the
non-defaulting or non-breaching Party or if such default or breach is not
reasonably subject to being remedied within such thirty (30) day period, if the
breaching Party fails to commence the remedy of such default or breach within
said thirty (30) day period and continue to diligently remedy the default or
breach in a commercially reasonable manner.

 
2.02
Should Wholesaler's organization, ownership, operation, or business philosophy
change in a manner which in DuPont's judgment conflicts with the business
objectives set forth in this Agreement, DuPont reserves the right to terminate
this Agreement effective upon at least sixty (60) days prior written notice to
Wholesaler.

 
2.03
This Agreement shall first be executed by Wholesaler and shall be effective only
when subsequently accepted and executed on behalf of DuPont by DuPont's
authorized representatives,

 
2.04
In addition to DuPont's other rights to terminate this Agreement, DuPont shall
have the additional rights to, at any time, by ninety (90) days written notice:
0) delete specified Products from the scope of the appointment, and/or (ii)
limit the Territory of the appointment.

 
2.05
In the event of termination of this Agreement for any reason with or without
cause the Parties agree that:

 
 
a.
neither Party shall be liable to the other Party for any termination
compensation or payments of any kind including but not limited to investment,
promotion or selling expense payments;

 
 
b.
no commissions or compensation on any sales of Product shall be payable to
Wholesaler for Product sold in Territory;

 
 
C.
termination of this Agreement shall not relieve Wholesaler of its obligation of
confidentiality under Article 12;

 
 
 

--------------------------------------------------------------------------------

 
 
E. I. du Pont de Nemours and Company
Lakeland Industries, Inc.
Wholesaler Agreement
 
 
d.
Wholesaler shall return promptly to DuPont all the technical manuals, signs and
other material or property of DuPont that may have been furnished to Wholesaler
by DuPont, together with all copies or reproductions or parts thereof;

 
 
e.
except to the extent used by Wholesaler in connection with the sale of Products
remaining in Wholesaler's inventory at termination, Wholesaler shall immediately
discontinue permitted use of DuPont's trade name and trademarks and DuPont's
trade name; provided, however, in no event shall Wholesaler be required to
re-print or issue new catalogues in satisfaction of this obligation; and

 
 
f.
termination shall not affect any outstanding obligations of either Party to the
other Party arising prior to such termination.

 
Article 3. Responsibilities
 
3.01
Wholesaler accepts this non-exclusive appointment and agrees, at its own
expense, to use its best efforts to:

 
 
a.
promote, defend, advertise, develop and increase trade in Products in the
Territory;

 
 
b.
maintain a minimum of thirty (30) days supply of inventory of Products or 10% of
previous year's sales, whichever is higher, in proper storage conditions;

 
 
c.
provide DuPont a monthly inventory report of Products

 
 
d.
provide DuPont with a three-month rolling purchase forecast.

 
 
e.
forecast shall be provided in a format and level of detail as mutually agreed
upon by DuPont and Wholesaler. Such agreement shall be reflected in a written
communicated from the DuPont authorized representative to Wholesaler.

 
 
f.
achieve an annual purchase growth objective that is mutually agreed upon in
writing and reviewed annually by both parties. The growth should be from new
Product applications or the displacement of competitive material and not from
share shifting among Wholesalers;

 
 
g.
commit to an annual joint market planning session for implementation;

 
 
 

--------------------------------------------------------------------------------

 
 
E. I. du Pont de Nemours and Company
Lakeland Industries, Inc.
Wholesaler Agreement
 
 
h.
provide an adequate number of trained selling personnel and attend any annually
required training;

 
 
i.
educate the trade in the use of Products as part of sales and marketing efforts
for Products and, as necessary, to protect persons, property and the
environment;

 
 
j.
meet sales and service standards as mutually agreed in writing by the Parties on
a periodic basis;

 
 
k.
maintain accurate books and records;

 
 
I.
handle, store, and dispose of Products in such a manner as is necessary to
protect persons, property and the environment and to educate its employees and
customers in this regard;

 
 
m.
pay invoices within terms and maintain good credit;

 
 
n.
comply with DuPont policies and procedures for returns;

 
 
o.
adhere to terms of marketing, allowance programs or other incentives of a
similar nature offered by DuPont to Wholesaler from time to time attached as
Schedule B, Marketing and Growth Programs, attached to and made a part of this
Agreement. DuPont may change the criteria and the terms and conditions of such
programs at its sale discretion prior to any calendar year during the term of
this Agreement and reflected in a revised Schedule B, Decisions by DuPont
regarding Wholesaler performance and purchases under the program shall be final;

 
 
p.
furnish DuPont with reports reasonably requested by DuPont to keep DuPont
informed of the market and competitive conditions and the position and progress
of Wholesaler with the trade of the Products in the Territory and any
information required as part of Schedule B; and

 
 
q.
furnish DuPont an initial report upon execution and reports on a minimum of a
monthly basis thereafter containing point of sale data by state and grouped
together by DuPont into geographic regions for internal commission purposes by
units, product family and SKU of Products purchased from Wholesaler. Failure to
provide such reports, within thirty (30) days after the end of each month, will
result in forfeiture of discounts and other allowances under this Agreement and
if not corrected, termination in accordance with Section 2.01 (f),

 
 
 

--------------------------------------------------------------------------------

 
 
E. I. du Pont de Nemours and Company
Lakeland Industries, Inc.
Wholesaler Agreement
 
3.02
The provisions of this Article shall be deemed to be of the essence of this
Agreement and any breach thereof by Wholesaler shall entitle Du Pont to
immediately terminate or suspend this Agreement.

 
Article 4. Orders
 
4.01
Wholesaler shall order from DuPont such quantities of Products as it needs to
meet the requirements of the trade in its Territory and to satisfy the purchase
standards established under Article 3 above, provided, however, that all such
orders shall at all times be subject to acceptance by DuPont and DuPont shall
have no liability because of its failure to accept any such order. Wholesaler
shall use all commercially reasonable efforts to place orders in quantities as
set forth on Schedule C. Orders are subject to DuPont policies and requirements
for ordering quantities as communicated from time to time by DuPont to
Wholesaler and documented in Schedule C. Modifications to such ordering
requirements shall be made upon thirty (30) days written notice to Wholesaler.

 
4.02
Shipments will be made to Wholesaler's warehouse(s). DuPont may specify minimum
quantities from time to time for any shipments.

 
4.03
Whenever DuPont, at Wholesaler's request, shall agree and make shipment directly
to Wholesaler's customer and the acceptance thereof is refused by the customer
Wholesaler shall reimburse DuPont for all transport, freight and all other
expenses incurred in connection therewith; provided however, Wholesaler shall
not be required to reimburse DuPont to the extent the refusal is caused by the
fault of DuPont.

 
4.04
Products shall be returned freight prepaid only with prior permission of the
DuPont's authorized representative. Returns must be in salable condition and in
original packages upon receipt by DuPont. Returns must be in accordance with
DuPont standard Return Policy as set forth in Schedule C.

 
Article 5. Prices and Terms
 
5.01
DuPont's prices to Wholesaler for Products purchased hereunder shall be DuPont's
prices in effect at the time of shipment.

 
5.02
Terms of payment shall be as set forth in Schedule C.

 
5.03
Minimum orders, freight terms, drop shipments policy shall be as set forth in
Schedule C.

 
5.04
Terms of the direct ship program shall be as set forth in Schedule D.

 
 
 

--------------------------------------------------------------------------------

 
 
E. I. du Pont de Nemours and Company
Lakeland Industries, Inc.
Wholesaler Agreement
 
5.05
Prices, discount, terms and conditions may be revised by DuPont at any time
effective upon written notice to Wholesaler.

 
5.06
Wholesaler shall not be entitled to any commission on any sale made by DuPont
directly to customers located in Territory or to domestic customers or others
who may subsequently, directly or indirectly, ship Products into Territory.

 
Article 6. Conditions of Sale
 
6.01
This Agreement, and all Wholesaler orders, shall be subject to DuPont's standard
Conditions of Sale in effect at the time of shipment, referenced in Schedule C.

 
6.02
In the event of any conflict between the terms and conditions of this Agreement
and DuPont's Conditions of Sale, the terms and conditions of this Agreement
shall prevail.

 
Article 7. Relationship
 
7.01
The relationship between the Parties established under this Agreement is solely
that of buyer and seller. Nothing in this Agreement authorizes Wholesaler to
assume or create any obligation or responsibility, expressed or implied, on
behalf of or in the name of DuPont, or to bind DuPont or its affiliates in any
manner whatsoever unless prior written permission is obtained from DuPont.

 
7.02
It is agreed that Wholesaler's activities and those of Wholesaler's employees or
representatives are at all times under Wholesaler's exclusive direction and
control, and that Wholesaler's relation to DuPont is solely that of an
independent contractor.

 
Article 8. Guarantees
 
8.01
DuPont undertakes to deliver material meeting DuPont's normal Product
specifications, but is not responsible for results obtained by the use thereof
either alone or in combination with other materials.

 
8.02
No guarantee or warranty, oral or written, expressed or implied, concerning the
application or the results to be obtained with Products will be made by
Wholesaler except with the express prior written authorization of DuPont in each
specific case.

 
8.03
Wholesaler shall make no product performance claims that (i) are inconsistent
with Product performance claims made by DuPont in its literature for such
Products or (ii) DuPont has not approved in writing in advance.

 
 
 

--------------------------------------------------------------------------------

 
 
E. I. du Pont de Nemours and Company
Lakeland Industries, Inc.
Wholesaler Agreement
 
8.04
DuPont is not responsible, or liable, for errors or omissions of Wholesaler.

 
Article 9. DuPont's Trademarks and Trade Name
 
9.01
The trademarks used on the Products are and shall be the exclusive property of
DuPont, and Wholesaler shall not register or use any such trademark or name
without prior written approval of DuPont and the owner.

 
9.02
Wholesaler shall use DuPont trademarks in accordance with good business and
trademark practices and in complete compliance with DuPont's then-current DuPont
Trademark Policy, as supplied and amended by DuPont from time to time. DuPont
has the right to object to Wholesaler's use of the trademarks for any reason and
Wholesaler agrees to immediately correct its usage, or cease usage, of the
trademarks at DuPont's request.

 
9.03
Wholesaler shall: a) not use any trademark, mark, name or symbol which may be
confusingly similar to Trademarks; b) not use Trademarks in any manner which
could affect the validity of its registration or DuPont's exclusive ownership
thereof; c) use, display, advertise, and promote the Trademarks in accordance
with the Trademark Guidelines; d) not use, display advertise, or promote the
Trademarks in conjunction with any other product or combination of products; e)
discontinue immediately any use, display, advertising, or promotion of the
Trademarks, or association with it, that directly or indirectly amounts to or
includes a false or exaggerated or misleading claim regarding the quality of
DuPont Products or the fabrication or installation thereof that may be deemed
objectionable by DuPont; and f) not register or use any trademark or tradename
of DuPont, its affiliates or subsidiaries, for the products described hereunder
or articles made therefrom without Du Pont's prior written consent.

 
Article 10. Regulations
 
10.01
With regard to use and disclosure of Confidential Information and Confidential
Samples received under this Agreement and the direct product thereof, the
Parties agree to comply with the Export Control Regulations of the United States
Department of Commerce and other United States Government Regulations and any
other country as applicable, relating to the export and re-export of technical
data and equipment and products directly produced by use of such information and
samples.

 
 
 

--------------------------------------------------------------------------------

 
 
E. I. du Pont de Nemours and Company
Lakeland Industries, Inc.
Wholesaler Agreement
 
Article 11. Policy
 
11.01
Wholesaler agrees that the following policy shall be binding on Wholesaler with
respect to actions taken by Wholesaler under this Agreement. Gifts, favors and
entertainment may be given by Wholesaler to others only if such gifts, favors
and entertainment meet all of the following criteria:

 
 
•
they are consistent with accepted business practices;

 
 
·
they are of sufficiently limited value, and in a form that will not be construed
as a bribe or pay-off;

 
 
·
they are not in contravention of applicable law or generally accepted ethical
standards; and,

 
 
•
public disclosure of the facts will not embarrass DuPont.

 
11.02
Secret commissions or other secret compensation to employees of DuPont,
Wholesaler, or customers (or family members or associates) are forbidden.

 
11.03
Wholesaler hereby represents that, in its dealings in connection with Products,
no action inconsistent with these statements and policy will be taken directly
or indirectly by Wholesaler. Wholesaler further acknowledges and agrees that any
such action will serve as grounds for immediate termination of this Agreement by
DuPont.

 
Article 12. Miscellaneous
 
12.01
DuPont may from time to time disclose information to Wholesaler that will be
identified in writing as confidential. For a period of five (5) years from the
date of disclosure Wholesaler shall not use or disclose such confidential
information unless prior written consent is given by DuPont.

 
12.02
Wholesaler is responsible for the ultimate payment of all taxes, including stamp
charges, licenses, duties and governmental exactions, by whatsoever name know
which may be assessed or levied on or on account of the Products shipped
hereunder to Wholesaler or to's customers.

 
12.03
If, at any time during the life of this Agreement, any condition shall arise
which shall impede or restrict free transit of money or goods to or from the
Territory, then deliveries hereunder may be suspended during the continuance of
any such condition, or this Agreement may be terminated by either Party.

 
 
 

--------------------------------------------------------------------------------

 
 
E. I. du Pont de Nemours and Company
Lakeland Industries, Inc.
Wholesaler Agreement
 
12.04
In the event any payment owed to DuPont hereunder is not paid by Wholesaler in
accordance with payment terms and this Agreement, DuPont shall have the right to
credit against such payment and any interest thereon any sums owed by DuPont to
Wholesaler.

 
12.05
The cost of postage, telephone calls and other communications sent by Wholesaler
shall be paid by Wholesaler and the cost of any such items sent by DuPont shall
be paid by DuPont. The cost of samples, reimbursements, promotional activities,
etc. undertaken by Wholesaler in connection with Products will be paid by
Wholesaler unless otherwise agreed to by DuPont in writing in advance.

 
12.06
It is understood and agreed that DuPont has no right to provide any marketing
instructions to Wholesaler, or to exercise any control over Wholesaler's method
of operation of its business,

 
12.07
Nothing herein shall be construed to create a joint venture or enterprise
between the Parties, nor shall any Party be considered to be the agent of the
other Party.

 
12.08
Neither this Agreement nor any right or obligation herein shall be assignable or
transferable in whole or in part by either Party without the prior written
consent of the other Party.

 
12.09
The failure of either Party to insist upon the performance of any provision of
this Agreement or to exercise any right or privilege thereunder shall not be
construed as a waiver of any right arising under this Agreement and all
provisions shall remain in full force and effect.

 
12.10
No liability shall result from delay in performance or non performance directly
or indirectly caused by circumstances beyond the control of the Party affected,
including, but not limited to, acts of God, fire, explosion, flood, war, act of
or authorized by any Government, accident, equipment failure, failure of
suppliers, labor dispute or shortage, or inability to obtain material, equipment
and transportation. Quantities so affected shall be eliminated by DuPont from
the Agreement without liability, but the Agreement shall remain otherwise
unaffected. DuPont shall have no obligation to purchase supplies of fiber it
would otherwise make to enable it to perform this Agreement.

 
12.11
This Agreement shall be construed in accordance with the laws of the State of
Delaware without giving effect to choice of law or conflict principles of any
jurisdiction. In the event of litigation, the Parties agree that the Courts of
the State of Delaware shall have exclusive jurisdiction of any claim or action
to be commenced by either Party against the other ariSing out of the
performance, or relating to the subject of this Agreement. The Parties hereby
consent to personal jurisdiction in the Courts of Delaware for purposes of any
interpretation, enforcement or legal action concerning this Agreement. The
United Nations Convention on Contracts for the International Sale of Goods shall
not apply to this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
E. I. du Pont de Nemours and Company
Lakeland Industries, Inc.
Wholesaler Agreement
 
12.12
Wholesaler shall not appoint any representative or agent for the Products
without the prior written consent of DuPont.

 
12.13
The Parties' legal obligations under this Agreement are to be determined from
the precise and literal language of this Agreement and not from the imposition
of state laws attempting to impose additional duties or other obligations that
were not the express basis of the bargain at the time this Agreement was made.

 
12.14
NEITHER PARTY SHALL BE LIABLE FOR SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE OR
CONSEQUENTIAL DAMAGES IN CONNECTION WITH ANY CLAIM THAT ARISES OUT OF OR RELATES
TO THIS AGREEMENT OR THE PARTIES CONDUCT HEREUNDER WHETHER OR NOT CAUSED BY OR
RESULTING FROM THE NEGLIGENCE OF SUCH PARTY EVEN IF SUCH PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.

 
12.15
The Parties are sophisticated businesses with legal counsel who have reviewed
the terms of this Agreement and the Parties represent that they have fully read
this Agreement, and understand and accept its terms.

 
Article 13. Notices
 
All written notices and other communications under this Agreement shall be given
by (i) letter or (ii) cable, telex, or facsimile transmission, confirmed by
letter (delivered by hand, by air courier, or by registered air mail), which
shall be addressed to the Parties as follows:
 
To DuPont:
E. I. DuPont de Nemours and Company
 
DuPont Protection Technologies
 
Spruance Business Center
 
5401 Jefferson Davis Highway
 
Richmond, Virginia 23234
     
Attention: Dave Kee
     
Email: David.c.kee@usa.dupont.com
     
Phone: 804-383-3237
 
Fax: 804-383-2794

 
 
 

--------------------------------------------------------------------------------

 
 
E. I. du Pont de Nemours and Company
Lakeland Industries, Inc.
Wholesaler Agreement

 
To Wholesaler:
Lakeland Industries, Inc.
 
701 Koehler Avenue, Suite 7
 
Ronkonkoma, NY 11779-7410
     
Attention: Christopher J. Ryan
 
Facsimile No.: 631-981-7851
     
Lakeland Industries, Inc.
 
202 Pride Lane SW
 
Decatur, AL 35603
     
Attention: Greg Pontes
 
Email: GDPontes@lakeland.com
 
Phone: 256-350-3873 x 226
 
Fax: 256-350-3842
     
Lakeland Industries, Inc.
 
3507 Clover Valley Drive
 
Kingwood, TX 77345
     
Attention: Kyle Kerbow
 
Email: klkerbow@lakeland.com
 
Phone: 281-360-5057
 
Fax: 281-360-5794

 
 
 

--------------------------------------------------------------------------------

 
 
E. I. du Pont de Nemours and Company
Lakeland Industries, Inc.
Wholesaler Agreement
 
Article 14. Entirety
 
This Agreement, with its Attachment(s) and DuPont's Conditions of Sale, contain
the entire agreement between the Parties relating to the subject matter hereof
and supersede and terminate all prior agreements relating to the subject matter
hereof. There are no, oral or written, contracts, understandings, conditions, or
representations relating to the subject matter hereof that are not merged herein
and the Parties acknowledge that they have not executed or authorized the
execution of this instrument in reliance upon any agreement, understanding,
condition, warranty or representation not contained herein. No amendments or
modifications or waivers shall be of any force or effect unless in writing and
Signed by the Party claimed to be bound thereby. No modification shall be
effected by the acknowledgment or acceptance of purchase order forms, or other
forms, containing different or additional conditions.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in duplicate
on the dates set forth below.

 
E.I. du Pont de Nemours and Company
 
Lakeland Industries, Inc.
     
By: /s/ William F. Weber
 
By: /s/ Christopher J. Ryan
     
Title: Vice President-DPT
 
Title: CEO
     
Date: 1/31/11
 
Date: 1/31/11

 
 
 

--------------------------------------------------------------------------------

 
 
E. I. du Pont de Nemours and Company
Lakeland Industries, Inc.
Wholesaler Agreement
 
Schedule A
 
DuPont Products
 
DuPont Protection Technologies Products listed in the DuPont Personal Protection
Distributor Price List, the DuPont Personal Protection Catalog, the DuPont
Controlled Environment Catalog or Products that are added or deleted from the
offering by DuPont from Time to time and communicated to the Wholesaler.
 
DuPont may issue revisions or updates to DuPont Personal Protection Distributor
Price List, the DuPont Personal Protection Product Catalog, and the DuPont
Controlled Environment Product Catalog periodically during the term of this
agreement
 
 
 

--------------------------------------------------------------------------------

 
 
E. I. du Pont de Nemours and Company
Lakeland Industries, Inc.
Wholesaler Agreement
 
Schedule B
 
Pricing
 
Pricing will be Level A minus 8%
 
DuPont has the right during the term of this agreement to change the price
specified herein provided DuPont has given Wholesaler 60 days notice.
 
Marketing and Growth Programs
 
Program Overview
 
These marketing and growth programs are being offered to Wholesaler solely for
the sale of Products to approved Wholesaler customers (distributors and
resellers only). The approved Wholesaler customers shall be documented in a
mutually agreed upon data base and format that can readily be accessed by
DuPont. All payments shall be made on the basis of purchases of Products by
Wholesaler but will be contingent upon DuPont being satisfied that the Products
were sold by Wholesaler only to the approved reseller customers.
 
Annual Growth Rebate
 
For each calendar year during the term of this Agreement, DuPont will provide
Wholesaler a rebate, as credit to outstanding invoices, based on level of growth
of current full year purchases over annualized prior year purchases (in the
event the prior year was a partial year of purchases, the base prior year
purchase level will be determined by annualizing those prior year purchases to a
full year rate):
 
Growth of 5% through 9.9%:
1% rebate
   
Growth of 10% - 14.9%:
2% rebate
   
Growth of 15% - 19.9%:
3% rebate
   
Growth of 20% or above:
5% rebate

 
The rebate amount will apply to all net purchases of DPT products during the
calendar year. Net purchases will be limited to the Products that have been
invoiced by DuPont during the calendar year, minus returns. DuPont will process
all rebates, earned by Wholesaler during the calendar year, no later than sixty
(60) days after year end. The rebates will be issued by credit memo.
 
Marketing Coop Allowance:
 
For each calendar year during the term of this Agreement with sales of over $1
MM, DuPont will provide an annual Co-Op Marketing Fund equal to 1.0% of previous
calendar year purchases applied to equally matched expenses on mutually
acceptable promotions,
 
 
 

--------------------------------------------------------------------------------

 
 
E. I. du Pont de Nemours and Company
Lakeland Industries, Inc.
Wholesaler Agreement
 
For each calendar year during the term of this Agreement with sales of over
$2MM, DuPont will provide an annual Co-Op Marketing Fund equal to 1,5% of
previous calendar year purchases applied to equally matched expenses on mutually
acceptable promotions,
 
Wholesaler must submit a marketing plan and cost estimate for review and
approval by DuPont. Co-op funding is at the sole discretion of DuPont based on
quality of the marketing plan. Wholesaler agrees to comply with DuPont rules for
trademark usage and visual merchandising guidelines for promotional activities
of any kind and in any form of media. The guidelines are located at
www.PersonalProtection.Dupont.com or contact DuPont for written copies. Terms
for reimbursement and submission of reports for approval or reimbursement will
be provided to Wholesaler at time of approval of the marketing plan and cost
estimate.
 
 
 

--------------------------------------------------------------------------------

 
 
E. I. du Pont de Nemours and Company
Lakeland Industries, Inc.
Wholesaler Agreement
 
Schedule C
 
Payment Terms
 
Payment terms are 1 % 10, net 30 days
 
Business Terms and Policies
 
Drop Shipments
 
DuPont will drop ship direct to Wholesaler's customers but drop ship orders will
be at Level A pricing (the Wholesaler discount will not apply). There will be no
drop shipments to end-users.
 
Returns Policy
 
Returns must be made within ninety (90) days of purchase date. Returns are
subject to a 15% restocking charge and all return freight charges are the
responsibility of the Wholesaler. Only Made to Stock (MTS) items are eligible
for return. Opened cases, custom products (including Made to Order - MTD)
damaged or discontinued items cannot be returned. Authorization from DuPont must
be obtained prior to any return. Any returns without an authorization number, a
statement of non-contamination or shipped on a freight-collect basis will be
refused.
 
Minimum Order Policy
 
Orders under $2500 will be subject to a $75 fee.
 
Freight Prepaid & Allowed
 
Free freight to Wholesaler's Distribution Centers with be provided for orders
over $2,500. Orders under $2500 will be shipped Freight Collect.
 
Sales Promotions
 
DuPont will consider participating in Wholesaler sales promotions such as direct
to customer mail campaigns, package stuffers, trade journal advertisements,
sales contests, spiffs, web­ site banners or links, etc. Support will be
provided through marketing co-op fund or other appropriate account based
mutually agreeable items and in accordance with terms above. All programs must
meet applicable business policies and standards of DuPont.
 
Terms

 
Wholesaler agrees to comply with all terms of this Agreement and all DuPont
terms and Conditions of Sale contained on DuPont invoices, order acknowledgment,
etc. (collectively, the "Terms and Conditions"), regarding sales of Products
including payment within agreed upon terms of all invoices from DuPont. Failure
to pay undisputed invoices within terms will result in Wholesaler automatically
forfeiting any rebates earned on such purchases during the period in which
payment terms were not met.
 
 
 

--------------------------------------------------------------------------------

 
 
E. I. du Pont de Nemours and Company
Lakeland Industries, Inc.
Wholesaler Agreement
 
E. I. du Pont de Nemours and Company
 
STANDARD CONDITIONS OF SALE
 
1. Seller warrants only that (a) any products or services provided hereunder
meet Seller's standard specifications for the same or such other specifications
as may have been expressly agreed to herein: (b) the sale of any products or
services provided hereunder will not infringe the claims of any validly issued
United States patent covering such product or service itself, but does not
warrant against infringement by reason of (I) the use of any Information
provided. (ii) the use of any product or service in combination with other
products, services, or information or in the operation or any process. or (III)
the compliance by Seller with any specifications provided to Seller by Buyer,
and (c) all products provided hereunder were products in compliance with the
requirements of the Fair Labor standards Act of 1938, as amended. WITH RESPECT
TO ANY PRODUCTS, SERVICES OR INFORMATION PROVIDED TO BUYER, SELLER MAKES NOT
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY OTHER
EXPRESS OR IMPLIED WARRANTY. Byer assumes all risk and liability resulting from
use of the products, services or information delivered hereunder, whether used
singly or in combination with other products, services or information.
 
2. IN NO EVENT WILL SELLER’S AGGREGATE LIABILITY TO BUYER FOR ALL DAMAGES
ARISING FROM ANY AND ALL CLAIMS RELATED TO THE BREACH OF THIS AGREEEMNT,
NONDELIVERY, OR THE PROVISION OF ANY PRODUCT, SERVICE OR INFORMATION COVERED BY
THIS AGREEMENT, REGARDLESS OF WHETHER THE FORM OF ACTION IS BASED ON CONTRACT,
TORT (INCLUDING NEGLIGENCE), STICT LIABILITY, STATUTE, OR OTHERWISE, EXCEED THE
TOTAL PRICE PAID BY BUYER TO SELLER FOR THE PRODUCTS, SERVICES, OR INFORMATION
IN RESPECT OF WHICH DAMAGES ARE CLAIMED. NO CLAIM SHALL BE ALLOWED FOR PRODUCT
THAT HAS BEEN PROCESSED IN ANY MANNER. FAILURE TO GIVE NOTICE OF A CLAIM WITHIN
NINETY (90) DAYS FROM DATE OF DELIVERY, OR THE DATE FIXED FOR DELIVERY (IN CASE
OF NONDELIVERY) SHALL CONSTITUTE A WAIVER BY BUYER OF ALL CLAIMS IN RESPECT OF
SUCH PRODUCTS, SERVICES, OR INFORMATION. PRODUCTS SHALL NOT BE RETURNED TO
SELLER WITHOUT SELLER’S PRIOR WRITTEN PERMISSION. NO CHARGE OR EXPENSE INCIDENT
TO ANY CLAIMS WILL BE ALLOWED UNLESS APPROVED BY AN AUTHORIZED REPRESENTATIVE OF
SELLER. IN ADDITION, AND TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HERETO WAIVES ANY CLAIM TO INDIRECT, CONSEQUENTIAL, PUNITIVE, EXEPLARY OR
MULTIPLIED DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE PROVISION
OF ANY PRODUCT, SERVICE, OR INFORMATION. TO THE EXTEND PERMITTED BY APPLICABLE
LAW, THE PARTIES WAIVE AND AGREE NOT TO ASSERT NON-CONTRACTUAL CLAIMS ARISING
UNDER STATE LAW RELATING TO THIS AGREEMENT OR THE PROVISION OF ANY PRODUCT,
SERVICE OR INFORMATION COVERED BY THIS AGREEMENT AND THIS AGREEMENT SHALL BE
DEEMED TO INCLUDE SUCH LANGUAGE AS MAY BE REQUIRED TO EFFECT SUCH WAIVER. WAIVER
BY EITHER PARTY OF ANY DEFAULT BY THE OTHER HEREUNDER SHALL NOT BE DEEMED A
WAIVER BY SUCH PARTY OF ANY DEFAULT BY THE OTHER WHICH MAY THEREAFTER OCCUR.
 
3. No liability shall result from delay in performance or nonperformance,
directly or indirectly caused by circumstances beyond the control of the party
affected, including, but not limited to, act of God, fire, explosion, flood,
war, act of or authorized by any Government, accident, labor trouble or
shortage, pandemic, inability to obtain material, equipment or transportation,
failure to obtain or hardship in obtaining reasonably priced supplied of
materials, or failure or usual transportation mode. Quantities so affected may
be eliminated from the agreement without liability, but the agreement shall
remain otherwise unaffected. Seller shall have no obligation to purchase
supplies of the product specified herein to enable it to perform this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
E. I. du Pont de Nemours and Company
Lakeland Industries, Inc.
Wholesaler Agreement
 
E. I. du Pont de Nemours and Company
 
4. If for any reason including but not limited to Force majeure Seller is unable
to supply the total demand for products specified herein. Seller may distribute
its available supply among any or all purchasers, as well as departments and
division of Seller, on such basis as it may deem fair and practical, without
liability for any failure of performance which may result therefrom.
 
5. Seller may furnish such technical assistance and information as it has
available with respect to the use of the products or services covered by this
agreement. Unless otherwise agreed in writing, all such information will be
provided gratis. Buyer agrees to evaluate such information, to make an
independent decision
 
regarding the suitability of such Information, products and services for Buyers
application, and only use such products, services and information pursuant to
then current good product stewardship principles and all regulatory requirements
applicable to Buyer's business.
 
6. Buyer acknowledges that it has received and is familiar with Seller's
labeling and literature concerning the products and its properties. Buyer will
forward such information to its employees, contractors and customers who may
distribute, handle, process, sell or use such products, and advise such parties
to familar1ze themselves with such information. Buyer agrees that products sold
hereunder will not knowingly be resold or given in sample form to persons using
or proposing to use the products for purposes contrary to recommendations given
by Seller or prohibited by law, but will be sold or given as samples only to
persons who can handle, use and dispose of the products safety, unless agreed to
by seller in a written agreement covering such use, in no event shall Buyer use
products or resell products for use in the manufacture or any implanted medical
device. Buyer agrees that export of any product service or information provide
hereunder shall be in accordance with applicable Export Administration
Regulations.
 
7. Except as may be contained in a separate trademark license, the sale of
product (even if accompanied by documents using a trademark or trade name of
Seller) does not convey a license, express or implied, to use any trademark or
trade name or Seller, and Buyer shall not use any trademark or trade name of
Seller in the Conduct of its business without Seller’s prior written consent.
 
8. The Buyer shall reimburse the Seller for all taxes, (excluding income taxes)
excises or other charges with the Seller may be required to pay to any
Government (National, State or Local) upon the sale, production or
transportation of products, services or information sold hereunder.
 
9. In the event Buyer fails to fulfill the Seller's terms of payment, or in case
Seller shall have any doubt any time as to Buyer's financial responsibility,
seller may decline to make further deliveries except upon receipt of cash or
satisfactory security.
 
10. This agreement is not assignable or transferable by Buyer, in whole or in
part, except with the prior written consent of seller. Seller reserves the right
to set, assign, or otherwise transfer its right to receive payment under this
agreement
 
 
 

--------------------------------------------------------------------------------

 
 
E. I. du Pont de Nemours and Company
Lakeland Industries, Inc.
Wholesaler Agreement
 
E. I. du Pont de Nemours and Company
 
11. Dispute Resolution and Arbitration - Buyer and seller agree to arbitrate all
disputes, claims or controversies whether based on contract, tort, statute, or
any other legal or equitable theory, arising out of or relating to (a) this
Agreement or the relationship which results from this Agreement, (b) the breach,
termination or validity of this Agreement, (c) the purchase or supply of any
product, service or information provided by Seller, (d) events leading up to the
formation of Buyer’s and Seller’s relations, and (e) any issue related to the
creation of this Agreement or its scope, including the scope and validity of
this paragraph. The parties shall before and as a condition to proceeding to
arbitration attempt in good faith to resolve any such claim or controversy by
mediation under the International Institute for Conflict Prevention & Resolution
(“CPR”) Mediation Procedure then currently in effect. Unless the parties agree
otherwise, the mediator will be selected by the CPR Panels of Distinguished
Neutrals. Any such claim or controversy which remains unresolved 60 days after
the appointment of a mediator or 60 days after good faith efforts by either
party to proceed to mediation shall be finally resolved by binding arbitration
in accordance with all CPR Rules for Non-Administered Arbitration then currently
in effect by three independent and impartial arbitrators, non of who shall be
appointed by either party. This Agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1-16, to the exclusion of any state laws
inconsistent therewith. Such arbitration shall be conducted in a city to be
chosen by the arbitrators which is not the principal place of business of either
party, and the arbitrators and the parties shall conduct such arbitration in
accordance with such procedures as may be necessary to permit us e f the then
current CPR Arbitration Appeal Procedure. Any judgment upon the award rendered
by the arbitrator(s) may be entered by any court having jurisdiction thereof. In
the event that either party wishes to appeal an award, the parties shall follow
the then current CPR Arbitration Appeal Procedure. Buyer and Seller agree not to
file or join any class action or class arbitration, seek or consent to class
relief, or seek or consent of the consolidation or joined of its claims with
those of any third party. If any clause within this Arbitration Provision (other
than the agreement regarding the conduct of the arbitration in the preceding
sentence) is found to be illegal or unenforceable, that clause will be severed
from this Arbitration Provision and the remainder of the Arbitration Provision
will be given full force and effect. If such agreement regarding the conduct of
the arbitration is found to be illegal or unenforceable and if the arbitrators
permit a class arbitration or consolidated or joined matter to proceed, this
entire Arbitration Provision will be unenforceable, and the dispute may be
decided by a court. The obligations set forth in this paragraph shall survive
the termination or expiration of this Agreement
 
12. This Agreement shall be construed and governed by Delaware law, without
regard to any applicable conflicts of law provisions, and the terms or the UCC,
rather than the United Nations Convention on Contracts for the International
Sale of Goods, shall apply.
 
13. Except as otherwise expressly provided in any other term or condition of
this Agreement, title, liability for and risk of loss to Product sold hereunder
passes to Buyer upon loading for shipment at seller’s producing location.
 
14. Except as expressly provided In any other term or condition of this
Agreement, any provision hereof which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
In any other jurisdiction.
 
15. This Agreement supersedes all prior agreements, representations and
understandings between the parties (whether written or oral) with respect to its
subject matter and constitutes (along with the exhibits and schedules attached
hereto) a complete and exclusive statement or the terms of the agreement between
the parties with respect to the provision of products or services hereunder. Not
by way of limitation of the unqualified nature of the foregoing, Buyer
acknowledges, agrees and represents that it is not relying upon, and it has been
inducted by, any representation, warranty, statement made by, or other
information provided by Seller in connection with its decision to purchase or
use any product, service, information or technology, other than the
representations and warranties Seller as and only to the extent expressly
provided in this Agreement.  No modification shall be effected by the
acknowledgment or acceptance of purchase order forms stipulating different
conditions.
 
Ver. 2/1/07
 
 
 

--------------------------------------------------------------------------------

 


E. I. du Pont de Nemours and Company
Lakeland Industries, Inc.
Wholesaler Agreement
 
Schedule D
 
Direct Shipment Program:
 
 
·
45 or 90 Day lead time from time of Order Confirmation to Delivery (Program
availability subject to change based on supply or market conditions at time of
order)

 
o
4% Discount off of Level A pricing for 45 Day offering

 
o
8% Discount off of Level A pricing for 90 Day offering

 
·
Minimum Order Qty's are required by order based on Volume loading specifications
- Order qtys are calculated based on transportation load volume a loading tool
provided by DuPont. The Tool will provide a maximum load volume and will
calculate the order load based on customer input.

 
·
Freight Prepaid

 
·
Direct shipments are invoiced at time of US customs clearance (Clearance is
normally executed through the closest port of entry available based on ocean
route or land route setup by ship to location/Lead-time offering).

 
·
All sku's consistent with prior order patterns by Wholesaler, as of the
effective date of this agreement, will be available for this program. Wholesaler
cannot order additional sku's in this program without the prior review and
approval by DuPont. DuPont reserves the right to limit expansion of sku's.

 
·
Country of origin and/or mode of transport can vary for both Direct ship
lead-time options

 
·
Direct Shipment expediting request could reduce or forfeit program discounts

 
·
Product will be delivered as standard identified product - (Customer specific
packaging, Labeling, put-up designations, handling request are not available
through the program)

 
·
Final Destination routing must be confirmed prior to container program
implementation and/or Delivery confirmation- Certain customer locations could be
non accessible or non deliverable. (Carrier designations are not available
through the direct ship program)

 
·
Direct shipments cannot be shipped direct to end user

 
·
20 cs minimum order per sku per container order

 
·
Direct shipment orders cannot be cancelled or changed once order has been
confirmed - Order confirmation provided by CSR order cannot be changed or
cancelled - Order is considered MTO product and is not available for return
unless product meets quality return criteria.

 
·
All Direct shipments must be scheduled for receipt within 2 business days after
initial inland carrier

 
·
delivery scheduling contact is made

 
·
Customer should provide direct shipment forecast by month and by lead time.

 
·
All Direct shipments floor stacked

 
·
2 hour live unloads are standard operating protocol. Additional time required
could result in detention charges, all charges associated with detention or
inland carrier is the Sold-to customers responsibility. A Bill-to contact phone
number, name and address for detention charge billing is required. The billing
will come directly from inland dray carrier.

Tychem Consolidated Purchase Program


 
·
When purchases of DuPont™ Tychem® are consolidated at the time of ordering, an
additional 2% discount will be applied to the existing Direct Ship Program
discount. This discount is being offered to partially offset the technical
selling efforts required to effectively position TYCHEM in the market and to
enable supply chain efficiencies at DuPont.

 
·
In order to achieve this 2% discount, the Direct Ship Program requirements
outlined above must be adhered to and the shipments must be consolidated per
direction provided by DuPont.



DuPont™ is a registered trademarks of E.I. du Pont de Nemours and Company.
 
 
 

--------------------------------------------------------------------------------

 
 